DETAILED ACTION
This action is in response to preliminary amendments received on 1/22/2021 canceling all of the originally filed claims 1-20 and adding new claims 21-48. A complete action on the merits of claims 21-48 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Drawings
The drawings are objected to because the boxes shown in Fig. 9 should include a descriptive label to indicate what they are. For example, the box numbered 215 should include a text that labels the box "system console”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 23-25, 32, 39 and 41 are objected to because of the following informalities:  
 “the pulse time duration” in claim 23, 25, 39 and 41 should be amended to recite --a pulse time duration--.
“the heart” in line 2 of claim 24 and 32 should be amended to recite --a heart of a patient being treated--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,322,286. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a pulsed waveform, the pulsed waveform including: (a) a first level of a hierarchy that includes a first set of pulses and first time delays separating successive pulses of the first set of pulses; (b) a second level of the hierarchy that includes a plurality of first sets of pulses as a second set of pulses and second time delays separating successive first sets of pulses of the plurality of first sets of pulses, the second time delays each being greater than the first time delays; and in claims 21-36 (c) a third level of the hierarchy that includes a plurality of second sets of pulses as a third set of pulses and third time delays separating successive second sets of pulses of the plurality of second sets, the third time delays each being greater than the second level time delays; and delivering the pulsed waveform to a plurality of electrode sets of an ablation device.
Claims 21-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,512,505. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a pulsed waveform, the pulsed waveform including: (a) a first level of a hierarchy that includes a first set of pulses and first time delays separating successive pulses of the first set of pulses; (b) a second level of the hierarchy that includes a plurality of first sets of pulses as a second set of pulses and second time delays separating successive first sets of pulses of the plurality of first sets of pulses, the second time delays each being greater than the first time delays; and in claims 21-36 (c) a third level of the hierarchy that includes a plurality of second sets of pulses as a third set of pulses and third time delays separating successive second sets of pulses of the plurality of second sets, the third time delays each being greater than the second level time delays; and delivering the pulsed waveform to a plurality of electrode sets of an ablation device.

Claims 21-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,512,779. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a pulsed waveform, the pulsed waveform including: (a) a first level of a hierarchy that includes a first set of pulses and first time delays separating successive pulses of the first set of pulses; (b) a second level of the hierarchy that includes a plurality of first sets of pulses as a second set of pulses and second time delays separating successive first sets of pulses of the plurality of first sets of pulses, the second time delays each being greater than the first time delays; and in claims 21-36 (c) a third level of the hierarchy that includes a plurality of second sets of pulses as a third set of pulses and third time delays separating successive second sets of pulses of the plurality of second sets, the third time delays each being greater than the second level time delays; and delivering the pulsed waveform to a plurality of electrode sets of an ablation device.

Claims 21-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,709,891. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a pulsed waveform, the pulsed waveform including: (a) a first level of a hierarchy that includes a first set of pulses and first time delays separating successive pulses of the first set of pulses; (b) a second level of the hierarchy that includes a plurality of first sets of pulses as a second set of pulses and second time delays separating successive first sets of pulses of the plurality of first sets of pulses, the second time delays each being greater than the first time delays; and claims 21-36 (c) a third level of the hierarchy that includes a plurality of second sets of pulses as a third set of pulses and third time delays separating successive second sets of pulses of the plurality of second sets, the third time delays each being greater than the second level time delays; and delivering the pulsed waveform to a plurality of electrode sets of an ablation device.

Claims 21-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,709,502. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a pulsed waveform, the pulsed waveform including: (a) a first level of a hierarchy that includes a first set of pulses and first time delays separating successive pulses of the first set of pulses; (b) a second level of the hierarchy that includes a plurality of first sets of pulses as a second set of pulses and second time delays separating successive first sets of pulses of the plurality of first sets of pulses, the second time delays each being greater than the first time delays; and claims 21-36 (c) a third level of the hierarchy that includes a plurality of second sets of pulses as a third set of pulses and third time delays separating successive second sets of pulses of the plurality of second sets, the third time delays each being greater than the second level time delays; and delivering the pulsed waveform to a plurality of electrode sets of an ablation device.

Allowable Subject Matter
Claims 21-48 would be allowable by receiving proper Terminal Disclaimers to overcome the Double Patenting rejections above.
The closest prior arts to the claimed invention are Long (US Pub. No. 2014/0052126) cited in the IDS submitted on 1/10/2020. Long teaches a system and method comprising: a pulse waveform generator configured to generate voltage pulses in the form of a pulse waveform to electrode sets from a plurality of electrodes (through generator 14 seen in Fig. 1 of Long), the pulse waveform including:
(a) a first level of a hierarchy of the pulsed waveform that includes a first set of pulses (see T in Fig. 5 of Long, explained in [0057]-[0064] and best shown in Figs. 6-8 of Long); (b) a second level (Tw shown in Figs. 6 and 7 of Long) of the hierarchy of the pulsed waveform includes a plurality of first sets of pulses as a second set of pulses, a second time delay (Tl-Tw) separating successive first sets of pulses, the second time delay being at least three times the duration of the first time delay ([0058]-[0064] and Figs. 6-7 of Long show more than 3 pulses 80 in each set); and (c) a third level (combination of Tl+Tw's or T2-(T1+Tw) as shown in Fig. 7 of Long) of the hierarchy of the pulsed waveform includes a plurality of second sets of pulses as a third set of pulses, a third time delay separating successive second sets of pulses (Tb shown in Fig. 7), the third time delay being at least thirty times the duration of the second level time interval ([0057]-[0064] and Fig. 7); and delivering the pulse waveform to an ablation device 10 ([0038]-[0042] of Long); however, neither alone or in any reasonable combination teaches a first time delay separating successive pulses of the first set of pulses. As seen in Fig. 5, the pulses are continuous with a period of T separating successive pulses; however, there is no time delay separating the first set of pulses. The claimed limitations in a whole distinguishes both in novelty and a non-obvious matter over the prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794